931 F.2d 291
ROHNER GEHRIG COMPANY, INC., Plaintiff-Appellee,v.TRI-STATE MOTOR TRANSIT, Defendant-Appellant.
No. 89-6246.
United States Court of Appeals,Fifth Circuit.
April 29, 1991.

Stuart W. Lapp, Chris C. Pappas, Dunn, Kacal, Adams, Pappas & Law, Houston, Tex., and Thomas V. Bender, Kyle E. Krull, Linde Thomsom Langworthy Kohn & Van Dyke, P.C., Kansas City, Mo., for defendant-appellant.
A. Douglas Shackelford, Jr., Billings & Solomon, Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas;  David Hittner, Judge.
On Petition for Rehearing and Suggestion for Rehearing En Banc.
(Opinion February 15, 1991, 5 Cir., 1991, 923 F.2d 1118).
Before CLARK, Chief Judge, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.